OPINION — AG — THE INSTALLATION OF A MULTI — TON AIR CONDITIONING UNIT OR UNITS, AND THE NECESSARY DUCTS THEREFOR, FOR COOLING THE COUNTY COURTHOUSE, OR PORTIONS THEREOF, WOULD CONSTITUTE AN " IMPROVEMENT OF THE COUNTY COURTHOUSE " WITHIN THE MEANING OF THAT TERM AS USED IN 62 O.S.H. 323 ABOVE MENTIONED; AND THAT, THEREFORE, IF AUTHORIZED BY ORDER OF THE DISTRICT JUDGE, COUNTY JUDGE, AND COUNTY ATTORNEY OR TO THE EXTENT SO AUTHORIZED, THE COST OF PURCHASING AND INSTALLING THE SAME IN THE COUNTY COURTHOUSE MAY BE PAID FROM THE COURT FUND OF THE COUNTY, AFTER DUE APPROPRIATION FOR SUCH PURPOSE BY THE COUNTY EXCISE BOARD. CITE: 62 O.S.H. 323 (JAMES C. HARKIN)